MCDONALD, J.,
dissenting. I concur in Justice Berdon’s dissent concerning a substantial change in this court’s May 20, 1997 opinion. State v. Porter, 241 Conn. 57, 164, 698 A.2d 739 (1997). The change should not have been made outside the context of the advocacy of the case.
I concurred in the original opinion because I believe that the Daubert1 rule, under which scientific evidence is excluded only when its prejudicial impact substantially outweighs its probative value, should be our rule. I continue in that belief.

 Daubert v. Merrell Dow Pharmaceuticals. Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993).